Appeal by defendant husband, as limited by his notice of appeal and his brief, from so much of a judgment of the Supreme Court, Nassau County, made after a nonjury trial, dated April 21, 1972 and entered in Suffolk County, as: (a) granted plaintiff a divorce on the ground of cruel and inhuman treatment, (b) granted plaintiff alimony of $150 per week and support for the parties’ children of $100 per week, (e) directed defendant to pay certain outstanding bills and (d) awarded plaintiff additional counsel fees of $2,500. Judgment modified, on the law and the facts, by reducing the alimony award from $150 per week to $100 per week and by reducing the award of additional. counsel fees to $2,000. As so modified, judgment affirmed insofar as appealed from, with*683out costs. The decision at Special Term indicates that plaintiff was to be granted a divorce on the ground of abandonment. The record does not support a finding of abandonment. However, the judgment granted the divorce on the ground of cruel and inhuman treatment. We have reviewed the record and find ample support therein for this ground, namely defendant’s accusations against plaintiff and his refusal to cohabit with her, as a result of which she required medical attention (cf. Traylor v. Traylor, 3 A D 2d 727; CPLR 5712, subd. [c], par. 2). In our opinion the awards of alimony and additional counsel fees were excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.